Citation Nr: 0022462	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as being due to exposure to 
radiation and/or mustard gas.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947, from October 1947 to August 16, 1950, and from August 
19, 1950 to August 1953.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 1996 
rating decision by the Buffalo, New York RO.  This case was 
before the Board in April 1998 when it was remanded for 
additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for COPD.  He further contends that he 
currently suffers from COPD as a result of exposure to 
radiation and/or mustard gas.  

In the April 1998 Remand, the Board noted that attempts to 
locate the veteran's service medical records have been 
unsuccessful.  A notice from the National Personnel Records 
Center (NPRC) dated in September 1995 indicates that the 
veteran's service medical records and records for the U. S. 
Army Office of the Surgeon General were apparently destroyed 
in the accidental fire at the NPRC in 1973.  In cases where 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The April 1998 Remand also notes that in June 1996, the NPRC 
requested that the RO provide the veteran's organizations 
during service before morning reports could be obtained.  The 
Board instructed the RO to request the veteran's service 
personnel records, to include information concerning unit 
assignments and dates, as well as copies of the morning 
reports from the veteran's periods of military service.

In response to the RO's request for the veteran's service 
personnel records, the NPRC indicated that these records were 
unable to be reconstructed.  In May 1998, the veteran 
submitted a list that reflects his units, dates and locations 
of active duty.  The evidence of record, however, does not 
reflect that the RO provided this information to the NPRC, or 
ever attempted to obtain copies of the morning reports from 
the veteran's periods of military service.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the April 1998 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

The RO should contact the NPRC and 
request copies of the morning reports for 
the units and dates identified by the 
veteran in his May 1998 statement.  Those 
records should be obtained and associated 
with the claims folder.  If records that 
are sought are not obtained, the claims 
folder should contain documentation of 
the attempts made to obtain the records.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


